 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, on the ground that the charging labor organization, Interna-tionalWoodworkers of America, CIO, was not in compliance withSection 9 (h) of the Act at the time the complaint issued.ENGINEERS LIMITED PIPELINECOMPANYandWILLIAM G. O'ToOLEUNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICESOF THE PLUMB-ING AND PIPEFITTING INDUSTRYOF THEUNITED STATES AND CANADA,LOCAL UNION No. 598, AFL and WILLIAM G. O'TooLE.Cases Nos.19-CA-347 and 19-CB-127. July 17, 1951Decision and OrderOn March 21,1951, Trial Examiner Irving Rogosin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondents had not engaged in certain other alleged unfair laborpractices and recommended that the complaint be dismissed with re-spect to such allegations.Thereafter, the Respondent Company andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.The Respondent Company, pursuant to leave of1he Board, also filed a reply brief, and the Respondent Union filed a"Statement of Counsel for Respondent Union." 1The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudical error was committed 3 Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the modifications and exceptionsnoted below.1As therecord,exceptions,and briefsadequatelypresent the issues and position, ofthe parties,the Company's request for oralargumentis denied.zPursuantto theprovisionsof Section3 (b) of the NationalLabor Relations Act, theBoard has delegated its powersin connection with thiscaseto a three-member p.uiel[Members Houston, Murdock,and Styles]3Over the Respondents'objections,the TrialExaminerreceivedin evidence, as anadmission binding onthe Union only, a letter written by the Union's attorney to the fieldexaminerduring thecourseof the latter's investigationof thecase,narratinghis versionof the events precedingthe filingof thecharges herein.The Trial Examiner, however,did not relyon this document in making his findings In these circumstances, and inview of the fact that we, too, do not baseour findings on this document,we consider itunnecessary to determine the admissibilityof the letter.Forthis reason, the TrialExaminer's Action in receivingthe letter in evidenceisnot prejudicial95 NLRB No. 29. ENGINEERS LIMITED PIPELINE COMPANY177We agree with the Trial Examiner that the Respondent Companydiscriminatorily suspended O'Toole from employment as a pipe fitterfrom March 14 to April 3, 1950, and again from April 4 to April 15,1950, because the Respondent Union, seeking preferential employmentfor its own members, refused to clear O'Toole, a nonmember, and thatthe Respondent Company thereby violated Section 8 (a) (3) and (1)of the Act.We also agree with the Trial Examiner that the Respond-ent Union, in violation of Section 8 (b) (2) and (1) of the Act, at-Tempted to and did cause. the Respondent Company to engage in thisdiscrimination-against O'Toole.However, unlike the Trial Examiner,we find it unnecessary to decide whether or not the discriminatorytreatment accorded to O'Toole was pursuant to a prior illegal agree-ment or understanding between the parties that the Company, with oneexception, would hire only members of the Union or those personswhom the Union cleared. Suffice it to say, the Company's "acceptanceof the determination of a labor organization as to who shall be permit-ted to work" was- violative of the Act "where, as here, no lawful con-tractual obligatiofn for such action exists." 4OrderUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:1.The Respondent, Engineers Limited Pipeline Company, its.offi-cers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Encouraging membership in the Respondent, United Associa-tion of Journeymen and Apprentices of the Plumbing and PipefittingIndustry of the. United States and Canada, Local Union No. 598, AFL,or in any other labor organization of-its employees, by discharging,suspending, or laying off any of its employees, because of their non-membership in, or their failure to obtain clearance from that labororganization, or by discriminating against them in any other mannerin regard to their hire or tenure of employment or any term or condi-tion of their employment, except to the extent permitted by SectionS (a) (3) of the Act.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affected by an4Member Murdock,considering himself bound by the majority decisions inAmericanPiped.Steel Corporation,93 NLRB 54,andInternationalBrotherhood ofTeamsters,Chauffeunv,WarehousemenctHelpers of America,Over-the-Road and City Transfer Drivers,94 NLRB 1494,from which he dissented,joins the other two Dlembers of the panel in this Decisionand Order. 178DECISIONS'OF" NATIONALLABOR RELATIONS BOARDagreement requiring membership in a labor organization as a conditionof employment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, make available to the Board or its agents, forexamination or copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other recordsnecessary to analyze the amount of back pay due under the terms ofthis Order.(b)Post at its principal place of business. and distribute to its.fieldemployees in the manner in which notices to such employees are cus-tomarily distributed, copies of the notice attached hereto as "AppendixA." 5 copies of such notice, to be furnished by the Regional Directorfor the Nineteenth Region, shall, after being duly signed by the Re-spondent Company's representative, be posted. by the Company im-Iiiediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted, and be otherwisemade available to the field employees.Reasonable steps shall be takenby the Respondent Company to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order as to whatsteps the Respondent Company has taken to comply herewith.II.The Respondent, United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, Local Union No. 598, AFL, Pasco, Washington,and its officers, representative, agents, successors, and assigns shall:1.Cease and desist from :(a)Causing or attempting to cause the Respondent, EngineeringLimited Pipeline Company, its officers, agents, successors, and assigns,to discharge, suspend, lay off, or in any other manner discriminateagainst employees because of their nonmembership in, or their failureto obtain clearance from that organization, except as authorized bySection 8 (a) (3) of the Act.(b)Restraining or coercing employees of the Respondent, Eng'i-neering Limited Pipeline Company, its successors or assigns, in theexercise of the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized by Section 8 (a), (3) of the Act.s In the event this -Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words : "A Decision and Order" the words : "A Decreeof the United States Court of Appeals Enforcing." ENGINEERS LIMITED PIPELINE COMPANY1792.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its business offices and meeting halls in Pasco, Wash-ington, copies of the notice attached hereto as "Appendix B." 6Copies of said notice, to be furnished by the Regional Director forthe Nineteenth Region, shall, after being duly signed by an officialrepresentative of the Respondent Union, be posted by the RespondentUnion immediately upon receipt thereof and maintained by it for aperiod of sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to its members are customarilyposted.Reasonable steps shall be taken by the Respondent Unionto insure that said notices are not altered, defaced, or covered by anyother material.(b)Mail to the Regional Director for the Nineteenth Region signedcopies of the notice attached hereto as Appendix B, for posting, ifthe Respondent Company is willing, at the Company's place of busi-ness inSan Francisco, California, in places where notices to employeesare customarily posted, and for distribution to its field employees.(c)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, as to whatsteps the Respondent Union has taken to comply herewith.III. The Respondents, Engineers Limited Pipeline Company, andUnited Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada, LocalUnion No. 598, AFL, their officers, representatives,agents, successors,and assigns, shall jointly and severally make whole William G. O'Toolefor any loss of pay he may have suffered by reason of the discrimina-tion against him, in the manner prescribed in "The remedy" sectionof the Intermediate Report.IT Is FURTHER ORDERED that the complaint against the Respondents,be, and it hereby is, dismissed insofar as it alleges that they violatedthe Act by entering into and enforcing an illegal agreement.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT encourage membership in UNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OF THE PLUMBING AND PIPEFIT-TING INDUSTRY OF THE UNITED STATES AND CANADA, LOCAL UNIONNo. 598, AFL, or in any other labor organization of our employees,by discharging, suspending or laying off any of our employees,e See footnote 5..961974-52-vol. 95-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecauseof their nonmembership in, or their failure to obtainclearance from that labor organization, or by discriminatingagainst themin any othermanner inregard to their hire or tenureof employment, or any term or condition of employment, exceptto the extent permitted by Section 8 (a) (3) of the Act..WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation asa condition of employment, as authorized by Section 8(a) (3) of the Act.WE WILL make William G. O'Toole whole for any loss of pay hemay have suffered by reason of the discrimination against him.All our employees are free to become, remain, or to refrain frombecoming or remaining, members of the above-named union or anyother labor organization, except to the extent that this right may beaffected by to agreement authorized by Section 8 (a) (3) of the Act.ENGINEERSLIMITED PIPELINE COMPANY,Employer.By ----------------------------=----------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.Appendix BNOTICE TO ALL MEMBERS OF UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADA, LOCAL UNION No. 598, AFL, AND TOALL EMPLOYEES OF ENGINEERS LIMITED PIPELINE COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause ENGINEERS LIMITEDPIPELINE COMPANY, its officers, agents, successors, or assigns, todischarge, suspend, lay off, or in any other-manner to discrimi-nate against employees because of their nonmembership in, ortheir failure to obtain clearance from our organization, except asauthorized by Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of ENGINEERSLIMITED PIPELINE COMP ANY, its successors or assigns, in the exer-cise of the rights gliaraiiteed by Section 7 of the Act, except tothe extent that such rights may be affected by an agreement re- ENGINEERS LIMITED PIPELINE COMPANY181quiring membership in a labor organization as a condition ofemployment, as authorized by Section 8 (a) (3) of the Act.WF WILL make William G. O'Toole whole for any loss of pay.suffered because of the discrimination against him.UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICESOF THE PLUMBING AND PIPEFITTING INDUSTRY OF THE.UNITED STATES AND CANADA, LOCAL UNION No.598, AFL,Labor Organization.By --------------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis complaint is based upon separate charges, duly consolidated for thepurpose of hearing, filed on July 21, 1950, by William G. O'Toole, an individual,against Pacific Pipeline & Engineers, Limited, now known as Engineers LimitedPipeline Company' herein called the Respondent Company or the Company, andUnited Association of Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, Local Union No. 598, AFL,herein called the Respondent Union or the Union?The complaint, issuedDecember 5, 1950, by the General Counsel of the National Labor RelationsBoard, herein called the General Counsel, and the Board, respectively,3 by theRegional Director for the Nineteenth Region (Seattle, Washington), allegesthat the Respondent Company has engaged in and is engaging in unfair laborpractices affecting commerce 7vithin the meaning of Section 8 (a) (1) and (3),and that the Respondent Union has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) and (2) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, as amended bythe Labor Management Relations Act, 61 Stat. 136, herein called the Act.Copiesof the complaint, the respective charges, order consolidating the cases andnotice of hearing thereon were duly served upon the parties.Specifically, the complaint, as amended, alleges in substance that :(1) on or about March 5, 1950, at a time when the Company did not havein its employ a representative complement of employees in the classificationscovered by said agreement, the Respondent Company and the RespondentUnion entered into a collective bargaining agreement, recognizing the Unionas the exclusive representative of all employees of the Company engagedin the installation of a pipeline between the States of Oregon and Wash-'At the outset of the hearing the complaint and all fornral documents were amendedto conform to the change of name as it appears in the caption.2 The name of the Union has been corrected to conform to its title as It appears inthe pamphlet containing its constitution and bylaws, attached as an exhibit to itsmotion to dismiss.3Except as otherwise stated or required by the context,the designation General Counselhereinafter refers to his representative at the hearing. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDington as a part of a construction project for the Salt Lake PipelineCompany ;(2) the said agreement provided,inter alia,that "regular resident localjourneymen members, capable of performing the work required, [should].be given preference on each job in the area covered by the terms of thisagreement", and that, the Respondent Company should "request assignmentof workmen" from the said Union ;(3) pursuant to, and in. giving effect to, said agreement, the parties have,at all times material herein, required applicants for employment in theinstallation of pipelines to become members of the Union ;(4) on or about March 15, 1950, pursuant to a previous request by theRespondent Union, the Respondent Company discharged, and thereafterfailed and refused to reinstate William G. O'Toole' because he was not amember of the Respondent Union, thereby encouraging membership in saidUnion ;(5) by the foregoing conduct, the Respondent Company has discriminatedin regard to hire and tenure of employment to encourage membership in alabor organization, in violation of Section 8 (a) (3) of the Act, therebyinterfering with, restraining, and coercing employees in the exercise of therights guaranteed in Section 7, in violation of Section 8 (a) (1) of the Act;and the Respondent Union has attempted to cause and has caused an.employer to discriminate against an employee in violation of Section 8 (a)(3) of the Act, thereby violating Section 8 (b) (2), and has restrainedand coerced employees in the exercise of the rights guaranteed in Section7, in violation of Section 8 (b) (1) (A) of the Act.In its answer duly filed, the Respondent Company admits the allegations ofthe complaint regarding the nature and extent of its operations, and the statusof the Union as a labor organization, but denies. that its operations have affectedcommerce, and that it has engaged in any unfair labor practices. The RespondentUnion, denying generally the allegations of the complaint with respect to it,admits its status as a labor organization, but also denies that the operations ofthe Respondent Company have affected commerce within the meaning of theAct.Further answering, the Respondent Union admits that it reached "a verbalagreement" with the Respondent Company, on or about March 6, 1950, "govern-ing the employment" of union members, but denies that it was the exclusiverepresentative of the Respondent Company's employees engaged in the installa-tion of the pipeline involved.Pursuant to notice, a hearing was held at Pasco, Washington, on January15 and 16, 1951, before Irving Rogosin, the undersigned duly designated TrialExaminer.The General Counsel and the Respondents were represented bytheir respective counsel.All parties participated in the hearing, were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence relevant and material to the issues involved.During thecourse of the hearing, each of the Respondents moved to dismiss the complaint,either for insufficiency of proof or upon other grounds, and renewed said motionsbefore the close of the hearing.The motions were denied.A motion by theGeneral Counsel to conform the pleadings to the proof with respect to formalmatters, not affecting the substantive issues., was granted over the objectionof the Respondents.All parties availed themselves of the opportunity to argueorally on the record, and were advised of their right to file briefs and proposedfindings of fact and conclusions of law.After the close of the hearing, at therequest of the parties, the time for filing briefs was extended to February 5,* Erroneously named at one point in the complaint as James G. O'Toole. The namewas corrected by amendment during the course of the hearing. ENGINEERS LIMITED PIPELINE COMPANY1831951.No proposed findings of fact and conclusions have been filed by any ofthe parties.A brief was received on behalf of the Respondent Company onFebruary 5, 1951.On February 2, 1951, counsel for the Respondent Union,bytelegraphic notice, waived the right to file a brief on behalf of his client.Upon the entire record in these cases, and from his observation of the wit-nesses,the undersigned makes the following : .FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCOMPANYEngineers Limited Pipeline Company, formerly known as Pacific Pipeline &Engineers Limited, a California corporation, referred to herein as the RespondentCompany, is engaged in the construction of pipelines in various States of theUnited States.The value of materials and supplies purchased by the Respondentin connection with its operations exceeds $1,000,000 annually, of which morethan 50 percent is transported to the sites of its operations from States otherthan those in which the operations are conducted.During the year 1950, theRespondent Company was engaged in the construction for the Great Lakes Pipe-line Company of two pipelines for the transmission of petroleum products betweenTulsa, Oklahoma, and Kansas City, Kansas, one measuring about 80 miles inlength, the other about 200 miles, both links in a pipeline extending from Tulsa,Oklahoma to the Great Lakes. The total cost of the first of these pipelinesamounted to approximately $300,000; the total cost of the second, to approxi-mately $3,500,000.A third project, involved in these proceedings, covered theconstruction for the Salt Lake Pipeline Company of a link, between Pasco, Wash-ington, and Baker, Oregon, in a pipeline for the transmission of petroleumproducts between Salt Lake City, Utah, and Pasco, Washington.The cost ofthat portion of the pipeline under construction by the Respondent Company,generally referred to as the Pasco-Baker Project, was approximately $500,000.Pipe and materials used in the construction of this project were furnished bythe Salt Lake Pipeline Company, the Respondent Company furnishing the labor,and supplying the equipment, consisting generally of trucks, bulldozers, sidebooms, caterpillar tractors, trenchers and various other equipment, valued atabout $500,000, transported to the site of the project from points outside theStates of Washington and Oregon.°It is evident,and the undersigned finds, that industrial strife resulting ininterruption or cessation of the Respondent Company's operations at the Pasco-Baker Project would result in burdening or obstructing commerce or the freeflow of commerce, by hindering and delaying transmission of petroleum productsbetween the States of Utah and Washington. Furthermore, the recorddisclosesthat, during the period in question, without regard to other factors, the Re-spondent Company furnished services valued at greatly in excess of $50,000 perannum, necessary to the operation of an enterprise which functions as aninstrumentality and channel of interstate commerce.The undersigned, there-fore, finds, contrary to the denial in the Respondents' answers, that, at all timesmaterial herein, the operations of said Respondent Company have affectedcommerce,and that said Respondent was, and has been engaged in commerce,within the meaning of the Act.The undersigned further finds that the assertionof jurisdiction by the Board will effectuate its Policies.'5The findings in this section are based on the undisputed testimony of Harvey J.Montague, field clerk for the Respondent Company, and the admissions in the Company'sanswer to the jurisdictional allegations of the complaint.oHollow Tree Lumber Company,91 NLRB 685;William K. Kimmins atal., 92 NLRB98;Depew Paving Co., Inc., 92NLRB142; Edward Besch etal.,92 NLRB 520. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDU. THE RESPONDENT UNION, THELABOR ORGANIZATION INVOLVED,United Association of Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, Local Union No. 598, affiliatedwith the American Federation of Labor, is a labor organization admitting tomembership employees of the Respondent Company.III.THE UNFAIRLABOR PRACTICESA. Introduction'Late in February 1950, the Respondent Company began preparations for con-struction of the Pasco-Baker Project, which included installation of a pipelineunder the Snake River at Burbank, near Pasco, Washington. On Sunday, March5, in response to a telephone call from the business agent of the OperatingEngineers Union 8 at Portland, Oregon, Vincent. H. Larish, then acting businessmanager (later business manager and financial secretary) of the RespondentUnion, met with Superintendent It. V. Wilson of the Respondent Company atthe union office.Wilson explained the nature of the project, and told Larish that he was notcertain when work would begin because of the delay occasioned by the necessityfor bringing a dredge by river from Portland.Wilson stated that there was a"restriction on [the job]," meaning, presumably, a date for the completion ofthe project without penalty, and indicated that the Company was anxious to"get the river crossing in" before the river began to rise.He told Larish thatthe Company "would like to clear a man in from California." Larish said thatthat would be "permissible," and asked "what agreement they had, and whatthey had workedunder."When Wilson replied that the Companywas workingunder the "California agreement," Larish told him that the Union "had astatewide agreement-the only one in the United States," covering the StateofWashington, but that he would "go along with the California agreement."Larish testified that neither Wilson nor he had in his possession at the time acopy of the "California agreement," but that, although he had not "studied it,"he had seen copies of it and "knew what it possibly contained."He furthertestified that he realized that the type of work which the Company was under-taking here was "more or less a specialized deal," and presumably not coveredby the Washington agreement.Wilson agreed, according to Larish, to furnishhim with a copy of the "California agreement."When Larish failed to receiveit after about a month, he communicated with "some of the Locals in California,"including Local 342, at Oakland, California, affiliated with the International, andobtained from them three separate copies of the so-called "California agreement."The record does not indicate whether the substantive provisions of each of theseagreements were uniform.Before receiving these copies through his ownsources, Larish attempted to ascertain from both L. E. Robertson, who had,meanwhile replaced Superintendent Wilson, and Vice-President Roy Price, ingeneral charge of operations, under which of the three agreements the partieswere "actually working." According to Larish, he was never able to obtain a satis-TThe findings in this section are based upon the undisputed testimony of Larish, calledas an adverse witness by the General Counsel.Wilson, although present at the hearing,was not called to testify, and both Respondents rested at the conclusion of the GeneralCounsel's case without calling any witnesses.9 So designated by Larish in his testimony. ENGINEERS LIMITED PIPELINE COMPANY185factory reply .9The-project was begun early in March, and eventually completedlate in September 1950.It is undisputed that, under the arrangement reached between Wilson andLarish on the Sunday in question, the Company was to be permitted by theUnion to "bring in one person [from outside the Union] on the job," though,according to Larish, this was, in any event, provided for in the Union's consti-tution.Be that as it may, when Wilson told Larish that "he was going to bringa man in,"Larish consented. It is reasonably clear, even on the basis of Larish'smeagre and guarded testimony, that correlatively, Wilson and Larish agreedthat,with this exception, all other pipefitters or persons engaged in similar orrelated jobs over which the Union claimed jurisdiction, were to be hired orcleared through the Union.That this was the actual purpose and intent of thearrangement is evident from the events which afterward occurred.Larish's view, in disregard of the arrangement, Superintendent Wilson broughttwo men, N. C. Dupay, a welder, and Jack Kress, a line-up man, to the union hallfor the obvious purpose of having them cleared for work at the project.Larishobtained "history cards" from the two men, and asked Wilson when they wereto go to work.Wilson said that it would not be before Friday of the followingweek.Larish then told the two men to report to the Union for dispatch slipswhen they intended to go to work.B. Discrimination in regard to hire and tenure of employmentWilliam G. O'Toolewas originally employed by the Company in June 1948,while he resided in Heber City, Utah.During his employment he worked as agang pusher of a crew of timber fallers,and in various other.jobs, installingculverts, "throwing spreads" and acting as a welder's helper.Later, he wastransferred to El Cerrito, California, and from there to Bakersfield, where he wasemployed until the end of February 1950, with interim assignments to SantaClara and Mona Hot Springs, "linking up pipe" and occasionally acting as nightforeman.Late in February 1950, the Company notified' O'Toole that he was to be trans-ferred to the Pasco-Baker Project.He was then a member of Local 460, Bakers-field,California, affiliatedwith the International, here involved.On aboutMarch 1, he arrived in Pasco, and reported to the hall of the Respondent Union,where he informed Business Agent I. W. Lawson that he had been transferredby the Company to the Pasco-Baker Project. O'Toole told Lawson that hewanted to "check in" with the Local, and that he had written for his traveler'scard to Local 460.Lawson told him that if he came in to see him when hereceived his card before the job started, he would see what he could do to takecare of hiln.O'Toole, however, left for the job site at Burbank, Washington,across the Snake River and, after reporting to Spread Foreman J. B. Jones, wasassigned to the job of "running clamps" on 6-inch pipe.He worked on the jobBAsked at the hearing what agreement he and Wilson had reached at the union hall onSunday,March 5, Larish replied laconically,and without further explanation, "TheCalifornia Pipeline Agreement."Larish admitted, however, that he later furnished theField Examiner with copies of the "California agreement"which he had obtained fromthe Locals.When shown by the General Counsel what purported to be an unexecutedcarbon copy of one such agreement,Larish was unable to identify it positively as one ofthose he had given the field examiner.In view of the lack of sufficient identification,and the absence of an adequate foundation,the document was excluded,on objection,and filed at the General Counsel's request with the rejected exhibits, 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough March 14, 1950, when his employment was interrupted under circum-stances presently described10On the morning of March 13, 19550, a committee of the Union, comprised ofN. P. Hickman, Ralph Quinn and Eddie Kotell, acting on instructions fromLarish, went to the job site to investigate the employment situation regardingpipe fitters.They obtained the names of the pipe fitters and welders, and. Fore-man Jones, and reported them to Larish. Larish instructed Hickman to notifythese men to report to the union hall at noon next day.Pursuant to this notifica-tion, Superintendent Wilson drove Foreman Jones, N. C. Dupay, Jack Kress andO'Toole to the union hall at the appointed time..In the discussion which followed, the men asked Larish what agreement hehad reached with Wilson, presumably regarding employment of pipe fitters andrelated workmen on the project.The record does not disclose whether he, or,for that matter, Wilson, made any direct reply.Wilson, however, asked Larishto clear all 4 men, including Foreman Jones. Larish, after remarking that therewere about 750 idle union men in the Local, and that the Union expected someof its members to obtain work on the project, protested the transfer by the Com-pany of 4 of its men from California, inferentially, in violation of his under-standing with Wilson.Larish then said that he would clear only one man atthat time, and that Wilson could take his choice between Jones and Dupay,because he would not clear Kress. O'Toole interposed that his clearance wason the way, and asked Larish to clear him, as well. Larish stated emphaticallythat he would have nothing to do with O'Toole, and refused to discuss his casefurther.Finally, Larish agreed to clear Dupay, in addition to Foreman Jones.nSuperintendentWilson told Kress and O'Toole to "stand by"; that "he wouldsee what he could do for [them], [but] that it would take a little time." O'Tooledid not return to work that day, and remained out of work until April 3, 1950,when he was reinstated by the Company."The Company contends that Superintendent Wilson's instruction to Kressand O'Toole to "stand by" was not intended, and could not reasonably have beenconstrued, to mean that they were to regard their employment as having beensuspended.The remark, it asserts, in effect, was intended merely, as a directionto "stand by" momentarily while Wilson pursued the matter with Larish. Fur-thermore, the Company argues since O'Toole did not present himself for em-ployment thereafter until April 3, and offered no explanation for his failure todo so, he had voluntarily abandoned his employment. In the first place, it isclear from the discussion that preceded Wilson's remarks that Larish had10Although O'Toole testified that he had been working for about 6 days when thisoccurred, it is apparent that he was mistaken about this, as he was regarding datesgenerally, and his periods of unemployment, involved in this proceeding.The undisputedpayrollrecords ofthe Company indicate that O'Toole's first period of employment onthis project began February 28, and continued through March 14, 1950, the first 3days consisting of travel time from Bakersfield to Pasco, which he was allowed by. theCompany.11According to Larish, foremen were eligible for membership in the Union.The recorddoesnot disclose, however, whether the arrangement entered between Larish and Wilsonwas intended to apply to foremen over whom the Union claimed to assert jurisdiction.Because of the absence of such allegation in the complaint, the inconclusive state of therecord in this regard, and the unprotected status of supervisors under the Act, generally,the undersigned makes no finding as to whether the arrangement entered by the partieswas applicable to foremen, and if so, violative of the Act.12The complaint does not allege discrimination in regard to the hireand tenure ofemployment of Kress.With regard to O'Toole, he testified, somewhat inaccurately, thatthis period of his unemployment lasted from 18 days to 3 weeks. According to the,company payroll records, however, on which the finding regarding the duration of hisunemployment is based, O'Toole's first period of employment at this project ended March14, 1950; his second period began on April 3, 1950. ENGINEERS LIMITED PIPELINE COMPANY187obdurately refused to grant O'Toole clearance at that time, and that he stren-uously opposed O'Toole's employment without such clearance. It is equallyclear that Wilson was unwilling to continue O'Toole in the Company's employas a pipe fitter in the face of Larish's determined opposition and the probableconsequences of defying such opposition,-consequences which did, in fact, latermaterialize.Under these circumstances, Wilson's direction to O'Toole to "standby," particularly when coupled with the further remark that he would see whatlie could do, but that it would take a little time, scarely lends itself to the in-terpretation urged by the Company. It is more reasonable to conclude, asO'Toole justifiably did, that Wilson meant for him to remain away from the jobuntil the Company notified him that the Union's objection had been overcome,or that some satisfactory arrangement had been reached which would permithim to return to work. Until then, it would have been futile for himto report for work, and the law does not require him to perform a futile act'sThe undersigned, therefore, finds, contrary to the Company's contention, that,by his instruction to O'Toole to "stand by," Wilson suspended him from employ-ment as a pipe fitter, because of his inability to obtain clearance from the Union,until such time as the Union could be prevailed upon to permit his employmentin that capacity.According to O'Toole's uncontradicted testimony, he returned to work on April3, on instructions from Foreman Jones and Superintendent Wilson.He workedthat day as a pipefitter, encasing 6-inch pipe.Next day, April 4, Larish himselfappeared at the job site.When O'Toole spied Larish he ran toward the riverto escape being observed by him, fearing, as O'Toole testified, that he would. besubject to fine by the Union if he were discovered working. Larish, however,realizingthat O'Toole was working on the job, notified Foreman Jones that hewas shutting down the pipe-fitting operation, and told him to have the four menemployed on the operation report to the union office." O'Toole returned todiscover that that part of the job had been shut down because he andKress had been working there. Soon afterward, according to O'Toole, the time-keeper, whom he could identify only as Frank, told him and Kress, assertedly on'instructions from Superintendent Wilson, to leave the job so that work mightbe resumed."Later, O'Toole spoke to Foreman Jones, who suggested that theywait for Vice-President Price to "clear the matter up."As he was about to leave,'O'Toole encountered Price and spoke to him and Foreman Jones. Price toldO'Toole, in substance, that he "had better get off the job," and that he, Price,would see what could be done later. O'Toole thereupon left, having worked 3hours that day as shown by the payroll. The pipe-fitting job whichhad, mean-while, been shut down for several hours was then resumed.O'Toole testified that he was "off the job" for 2 or 3 weeks afterwards.Therecords of the Company, however, show that he was actually on the payroll for8-hour days on Wednesday and Friday, April 5 and 7, and from Tuesday, April11, to Saturday, April 15, 1950, both inclusive.Although paid the regular pipe-fitter's rate, he performed merely laborer's work during this period.14Cf.Daniel HammDrayage Company, Inc.,84 NLRB458, enfd 185 F. 2d 1020(C. A. 5)..11The men did not report to the union hall on this occasion.Later thatafternoon,Vice-President Roy Price,of the Company,conferredwith Larishat the union office,presumably with respect to the shutdown,but the record is silent as to the nature ofthe discussion or what decision, if any, was reached.11The timekeeper was not otherwise identified,and the evidence concerning what hetold O'Toole and Kress was received subject to later connection.In view of O'Toole'suncontradicted testimony,presently related, in which he attributed similar instructionsto Vice-President Price, it is unnecessary to rely on the testimony regarding the statementpurported to have been made by the timekeeper. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDNotwithstanding that the payroll records show April 15 as the last date of hisactual employment, O'Toole restified that he entered upon a third period ofemployment with the Company, at a time which he could only fix as 2 or 3weeks after his last layoff, apparently referring to the episode of April 4.Duringthis period, according to him, he was assigned to taking soundings from thebarge which was moving across the river with the pipeline. Later he wasassigned to digging holes for road bores under the highway between Fairbanksand Wallula, Washington, and performing general laborers' work.He con-cluded, however, that this work was not steady enough, and voluntarily termi-nated his employment. O'Toole was unable to recollect how long he worked duringhis so-called "third" period of employment, and did not testify as to the date ofhis termination. In view of the fact that he was evidently mistaken and con-fused regarding dates generally, the duration of his unemployment, and the'periodof his last employment with the Company, and particularly in view of the payrollrecords showing the last date of his actual employment as April 15, the under-signed concludes and finds that O'Toole voluntarily terminated his employmenton April 15, and that his testimony regarding his "third" period of employmentrelated to the period immediately preceding April 15, between April 11 andthat date.At an unspecified date, presumably during the latter period, O'Toole reportedto the union hall on instructions from Hickman. Larish offered to dispatchhim to a job as a welder for a construction firm near Hanford, Washington.O'Toole refused the offer because he did not regard himself qualified for thatjob, and for the further reason that he preferred to work for the Company.Still later, Larish offered to dispatch him to a job as a pipefitter with Morrison,Bechtel and Macco, a firm of contractors, at Ontario, Oregon, which he accepted."Upon completion of his work there, he returned to his home in Heber City,Utah, and, after some further interim employment, returned to the employ ofthe Company as a pipefitter at Bakersfield, California.Apart from the evidence already related, the General Counsel introduced,over the strenuous objection of counsel for the Respondents, a letter, datedAugust 3, 1950, addressed by James J. Molthan, counsel for the Union, to theattention of the Field Examiner of the Board assigned to investigate the case,written in response to the latter's request.According to its recital, the letterconsisted of a "factual narrative concerning the circumstances giving rise to thecharge" filed against the Union.The General Counsel contended at the hearingthat the statements contained in the letter constituted admissions by the attor-ney, an authorized agent, binding on the Union, though not on the Company.After reciting in considerable detail the circumstances culminating in thearrangement reached between Larish and Wilson on March 5, substantially asfound above, the letter quoted the following purported excerpts from an agree-ment adopted by the parties in their arrangement, and previously referred to inthe record merely as the "California Agreement".:Article 5 of the Southern California agreement described reads as followsArticle 5Assignment of Men(a)When a Contractor starts an operation in the jurisdiction of one:ofthe Unions, covered by the terms of this Agreement, other than that in which16The record does not disclose whether O'Toole had been granted clearance by theUnion in the meantime. ENGINEERS LIMITED PIPELINE COMPANY .189the Contractor's shop is located, lie will report to such Union having juris-diction prior to starting work.(b)Regular resident local journeymen members capable of performingthe work required shall be given preference on each job in the area covered bythe terms of this Agreement where a signatory local Union is established,but the Unions hereby agree that if the local Union in such area or areasfails to supply sufficient capable resident local journeymen,members ofthe United Association,then it shall be the duty of the United Associationto furnish additional journeymen.It is understood that Contractors maybring into the jurisdiction of any local Union signatory hereto one memberof the United Association not a member of said local Union. AdditionalU. A. journeymen may be brought into the local jurisdiction by consent ofthe appropriate local Union, signatory hereto.(c)Contractors or their executive representatives,other than the clas-sifications of workmen covered hereunder,shall request assignment of work-men from local unions having jurisdiction,fifty per cent of such requests tobe called by name at the option of the Contractor.There follows a detailed recital of the events following the arrangementreached on March 5, corresponding,in material respects,to the findings alreadymade.The letter concludes with the following:My investigation of the circumstances of this case discloses that the statusof Mr. O'Toole in respect to such employment opportunities as may havebeen denied him by Local Union 598 grew out of his contract of membershipin the [International Union].Mr. O'Toole'sobligation of membership,which he voluntarily assumed, created the conditions which he allegesresulted in the commission of an unfair labor practice by Local Union # 598against him.Such penalties as were imposed upon Mr:- O'Toole for violation of hiscontract of union membership with each and every other member of the[International Union] followed all of the requirements of due process of lawas that phrase applies to the conduct of disciplinary tribunals under thegeneral law governing all unincorporated associations.Apart from the Union's refusal to concede at the-hearing the existence of anarrangement or oral agreement alleged to have been reached on March 5, theposition stated in the letter is substantially the same as that asserted by counselfor the Union at the hearing,both in oral argument and in the motions to dismiss.As already stated, the General Counsel concedes that the admissions contained inthe letter are not binding on the Company.He contends,however,that they areadmissible against the Union,and that the admissions completely support theallegations of the complaint.The general authority of counsel for the Union to represent it in these pro-ceedings is not in dispute.Although there was no showing that counsel wasexpressly authorized to write this letter,the Union has not raised any question asto his authority to do so, and has not attempted to disavow any of the statementscontained therein.Called as a witness by the General Counsel,Molthan statedthat when Larish consulted him, after having been notified of the filing of thecharge, he advised Larish that "as long as Mr. Denham was the General Counselfor the Board that he [Larish] could forget about it ; that I didn't think that Mr.Denham was interested in such matters, and I didn't think that the facts wereimportant enough for the Board to move on,and that he had nothing to worry 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout." 17It is reasonable to infer from this testimony that, in addition tofurnishing the field examiner with information to facilitate his investigation,Molthan's purpose in writing the letter was an endeavor to exculpate his clientfrom any violation of the Act, and, presumably, to convince the General Counsel,ultimately, that no complaint should issue.Nevertheless, in addition to contend-ing that the letter contains inaccuracies, and that he so advised the fieldexaminer, counsel for the Union maintained that the letter was inadmissible. Asto any alleged inaccuracies, counsel declined the opportunity afforded him tocorrect or explain them, preferring to rely, presumably, on his legal.position asto the admissibility of letter.18Although the question is not entirely free fromdoubt, the letter was received, in evidence against the Respondent Union.Aftercareful reconsideration of the problem, the undersigned adheres to his rulingmade at the hearing, especially since, on the basis of Molthan's testimony, quoted.above, the letter may reasonably be construed as having been "intended to influ-ence" the determination as to whether a complaint should issue.Whether, asa matter of policy, or propriety, the Board should rely upon evidence obtainedunder the circumstances revealed here, to establish the commission of an unfairlabor practice is, the undersigned believes, within the province of the Board.It is unnecessary, however, to rely on the contents of the letter, and theundersigned has not done so, in arriving at his concluding findings.For, evenwithout regard to those statements, the record fairly supports the essentialallegations of the complaint.Thus, the preponderance of the reliable, probative17Apparently illolthan was referring to the proposal, previously announced by theGeneral Counsel, that union authorization election. requirements be waiyed in the building'construction industry because of the administrative impracticality of conducting. suchelections.See 25 LRR 107. It should be noted, however, that, on June 6, 1950, theBoard, for reasonstherestated, publicly announced the rejectionofthis proposal; andstated, "If and when, however, any such case reaches the Board members for decision,we will have no choice but to enforce the law as written." 26 LRR 128. The chargehere was filed on. July 21,_ 1950, after the announcement of the Board's policy.Thatthis vexing problem is still unresolved appears from a recent hearing on oral argumentbefore the Board, on February 13, 1951, involving the same problem, and, incidentally,the same International Union.27 LRR 163.18 In support of his position, counsel for the Union submitted the following authority :.. anattorneyis not a person whose admissions may be used against the party-client,except so far as concerns themanagement of the litigation;and this principle appliesequally to the quasi-admissions here, concerned and. to the solemn admissions already,discriminated (sic)(ante §1057.post,§2594).The reason for this limitation is thatthe attorney's admissions can affect his client so far only as he has authority to act'as agent in his client's place (on the principle of § 1078,post).That authority, so far asit Is to be implied from the mere general appointment as attorney, and has not beenenlargedIn the particular case, extends only to the management of the cause. But,conversely, all his admissions during that management, including the utterances In thepleadings do affect the client."IVigmore on Evidence§1063, Vol. IV, p. 43et seq.Thecases citedby Wigmoreat this point, are not completely dispositive of the question, here.In one case,Pickert v. Hair,146 Mass. 1, 4, 15 N. E. 79 (1888), a conversation "relatingto a fact in controversy, but not an agreement relating to the management and trial of asuit,or an admissionintended to influence the procedure,"was held inadmissible.(Emphasis supplied).On the other hand, in Loomis v. If. Co., 159 Mass. 39, N. E. 82(1893), an attorney's letter to a defendant, stating the circumstances of the alleged Injuryto his clientwas held admissible.Lathrop, J. and Field, C. J. diss. This ruling, accordingtoWigmore,"confirms the preceding doctrine as to the authority of an attorney under_his retainer for litigation merely, and proceeds upon his authority in this caseto presentand collect a claim,'-a palpably sound distinction, which may at any timecome intoplay where the latter sort of authority is in fact given." In another case, cited by'Wigmore,itwas held, "The concessions of'attorneys of record bind theirclients in allmatters relating to the trial and progress of the cause . . . [But] it has been ruled thatwhat an attorney says in the course of casual conversation, relating to the controversy,isnotevidence.The reason of the distinctionis found inthe natureand extent ofauthority given ; the attorney being constituted for the management of the cause In Court,and in England for nothing else."1849, Bell,J. inTurby v. Seybert,12 Pa. St. 101, 105. ENGINEERS LIMITED PIPELINE COMPANY191and substantial evidence in the record as a whole establishes that, on March 5,1950, the Respondent Company, through Superintendent Wilson, and the Re-spondent Union, through Acting Business Agent Larish, reached a mutualunderstanding or oral agreement by the terms of which the Union agreed topermit the Company to employ as a pipefitter on the project one person who wasnot a member of the Union, and the Company agreed, correlatively, that, withthis exception, it would require all other persons employed in that classificationto be members of, or to obtain clearance from, the Union.The effect of thisunderstanding was to impose what amounted to closed shop and preferentialhiring conditions, except as noted, in the hiring of pipe fitters on the project.Such an undertaking goes far beyond the permissive limits of the proviso toSection 8 (a) (3), and is violative of the Act.1D "It is well established that anemployer's acceptance of the determination of a labor organization as to whoshall be permitted to work for it is violative of Section 8 (a) (3) of the Act,,where, as here, no lawful contractual obligation for such action exists." 20Nordoes the employee's membership in the Union ox the Union's desire "to enforcean alleged obligation of such membership, [remove the case] from the applica-tion of that principle.Rather, by the act of yielding to the [Union's] demandthat [the employee] be removed, the Employer perforce strengthened the posi-tion of the [Union] and forcibly demonstrated to the employees that member-ship in, as well as adherence to the rules of, that organization was extremelydesirable.Such encouragement of union membership was particularly effec-tive when, as in the present case, the Employer deferred to the demand of the[Union] that employees be cleared through its hall, and membership appears tohave been a condition precedent to obtaining the necessary clearance." nNordoes the fact that the arrangement or agreement was oral rather than in writ-ing affect these conclusions 22Furthermore, the Union as a party to such ar-rangement, became jointly responsible with the Company for the discriminatorypolicy, of refusing to hire or retain employees who did not clear through theUnion.That the Company participated in the execution of this unlawful arrangementcan scarcely be disputed.Thus, on the day after the arrangement was made,Superintendent Wilson brought Dupay and Kress to the union hall in an attemptto effect their clearance.Again, on March 14, when Wilson accompanied thefour men to the union hall in an endeavor to effect their clearance, and Larishrefused to clear all but one, besides the foreman, Wilson capitulated, and sus-pended the remaining men. In pursuance of this unlawful policy O'Toole wassuspended from employment as a pipefitterfrom March 15, until April 3, and,again, on April 4, when Larish caused the pipefitting operation to be shut downbecause O'Toole was working on the job without having been cleared by theUnion.That the Company, after his original transfer to Pasco, retained himin its employ from March 1 until March 14, despite the fact that he had not,meanwhile, been cleared by the Union, and, following his suspension on April 4,continued him on the payroll for part of the time until April 15, does notrelieve either of the Respondents of their responsibility for the discriminatory"It may be observed,In passing,that, evenunderthe union security permitted bySection 8 (a) (3), an employer may not justify discrimination against an employee fornonmembership in a union, except under the circumstances therein provided.20 American Pipe and Steel Corporation,93 NLRB 54, and cases cited. See also,NewYork State Employers Association, Inc., et at.,93 NLRB 127;Carpenter & Skaer, Inc.,etat.,93 NLRB 188;Childs Company, et at.,93 NLRB 281;Sub Grade EngineeringCompany, et at.,93 NLRB 406.81AmericanPipe and SteelCorporation,supra,22Von'sGrocery Company,91 NLRB 504;N. L. R.'.B. v. Scientific Nutrition Corporation,180 F. 2d 447, 449 (C. A. 9).1 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDtreatment to which he was otherwise subjected.Although he apparently sus-tained no loss of earnings as a result of the discrimination during the period fromApril 11 through April 15, the record establishes that he was employed as alaborer rather than a pipe fitter, the job to which he had been entitled, and which,but for the unlawful requirement that he clear through the Union, he wouldhave held.That, in itself, constitutes discrimination, without regard to whetherhe sustained any actual pecuniary loss during that interval.The fact that arrangements such as that entered into by the Respondents mayhave been customary in the building construction industry, is, of course, nodefense to the unfair labor practices in which they engaged.This contention hasalready been considered and rejected by the Board." Nor does the fact, as theUnion contended orally, and in its motion to dismiss, that the Board has not yetevolved a practical solution for conducting union-authorization elections in thebuilding construction industry, afford the Union any justification for violatingthe plain provisions of the Act 2'The arrangement which the Respondentsentered, and under which they. operated, here, far exceeded "the limited typeof union-security permitted by the amended Act." " Such an arrangement isillegal "without regard to whether [it is] authorized by an election conductedunder Section 9 (e) of the Act.""Moreover, even under the limited union se-curity permitted under the Act, a union may not cause an employer to discriminateagainst an employee, except for the reasons permitted by Section 8 (b) (2).In these circumstances, the fact that O'Toole, as a member ofa sister local,reported to the Union upon his arrival at Pasco and, before presentinghimselfat the project, attempted to negotiate his clearance, presumably in obedience tothe requirements of the constitution or bylaws of the International, did not estophim from later invoking the protection of the Act.Nor did it relieve the Unionof the duty to comply with the provisions of the Act. By the same token, thefact that O'Toole momentarily left the job when Acting Business Agent Larishappeared at the project on April 4, because he believed that, as a union member,he might be subjected to a fine if he were found working, afford the Union noimmunity from the sanctions provided in the Act.Counsel for the Union argues that the Union was justified in denying O'Tooleclearance as a pipe fitter because he had failed to comply with the provisions ofthe International's constitution regarding the duties of traveling members, andthat whatever penalty he sustained resulted from his violation of the con-tractual obligation which be hadassumed asa member of the International.This contention is based on an apparent misconception of the issues involved.The further contention, that enforcement of the pertinent provisions of the Actwould constitute an infringement of the guarantees of the Constitution, similarlymisconceives the issues.The Act leaves unimpaired "the right of a labor organi-zation to prescribe its own rules with respect to the acquisition or retention ofmembership therein." 27But it does not permita union, underthe guise ofenforcing such rules, to impose union membership as a condition of employment,exceptunderexpress conditions authorized by the Act.Whatever disciplinaryaction the Union, or its parent organization, may have seen fit to take to enforceO'Toole's obedience, as a union member, to the provisions of its constitution andbylaws, it could not do so by requiring the employer to discriminate against him,without running afoul of the Act.No more than it could, by invoking the con-Daniel HammDrayage Company, Inc., supra; Guy F. AtkinsonCo., 90 NLRB 143.'" See footnote 17."Pen and Pencil Workers-Union,91 NLRB 883, and cases cited."Hawley& Hoops,Inc.,83 NLRB 371.21 Section8 (b) (1) (A), proviso. ENGINEERS LIMITED PIPELINE COMPANY193of the pipe fitting operation, on April 4, was merely a manifestation by the unionmen of their refusal to work with nonunion men, when it utilizes this stratagemas a meansof causing an employer to discriminate against nonunionemployeesin violation of the Act.Upon the basis of the foregoing, and upon the entire record, the undersigned,therefore, finds that, by entering into the unlawful arrhngement or oral agree-ment, on March 5, 1950, by which it agreed to hire as pipe fitters only personscleared by the Union,except asalready noted, by executing said arrangement,and by discriminating in regard to the hire and tenure of employment of O'Toole,pursuant thereto, thereby encouraging membership in the Union, and interferingwith, restraining, and coercing employees in the exercise of, or failure to exercise,the rights guaranteed in Section 7 of the Act, the Respondent Company hasengagedin and is engaging in unfair labor ' practices within the meaning ofSection 8 (a) (1) and (3) respectively.The undersigned further finds that, byentering into and enforcing such unlawful arrangement, and attempting to causeand causing the Respondent Company to discriminate against O'Toole, in pur-suance of said illegal arrangement, and in violation of Section 8 (a) (3), and byrestraining and coercing employees in the exercise of, or failure to exercise therights guaranteed in Section 7, the Respondent Union has engagedin and isengagingin unfair labor practices, in violation of Section 8 (b) (2) and (b)(1) (A), respectively, of the Act 28The complaint also alleges that the Respondents entered into a collective bar-gaining agreement, on or about March 6; 1950, at a time when the RespondentCompany did not have in its employ a representative complement of employeesin the classifications covered by said agreement, recognizing the RespondentUnion as exclusive representative of all employees in said classifications.Sincethe evidence does not sufficiently establish the actual number of employees in, orthe precise description of, the appropriate unit, nor that the Respondent Union didnot, in fact, represent a majority in said unit at the time the agreement wasentered into, it is found that these allegations of the complaint have not beensustained.In any event, the recommendations made herein are, in the opinionof- the undersigned, adequate to redress the unfair labor practices in which theRespondents have been found to have engaged, and, generally, to effectuate thepolicies of the Act. It will, therefore, be recommended that these allegations bedismissed.IV.TILE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in Section III, above, occurringin connection with the operations of the Respondent Company, described inSection I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE REMEDYIt has been found that the Respondents entered into an oral understanding oragreement on March 5, 1950, providing for illegal closed shop and preferentialhiring conditions with respect to pipe fitters on the Pasco-Baker Project.Therecord indicates that the understanding or agreement was to remain in effectonly for the duration of the project, and it is undisputed that this was completedby the end of September 1950. The undersigned will, nevertheless, recommend28American Pipe and Steel Corporation,and cases cited.See also cases cited in footnote20, andAcme Mattress Company, Inc.,91 NLRB 1010;National Union of MarineCooks &Stewards,90 NLRB 1099. 194DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the Respondents cease and desist from giving effect to any of the closedshop or preferential hiring conditions imposed by said agreement, and fromentering into, renewing, or enforcing any agreement which requires membershipin the Respondent Union as a condition of employment, unless such agreementshall have been authorized pursuant to the proviso to Section 8 (a) (3). It willfurther be recommended'that the Respondents cease and desist from engaging inany of the unfair labor practices which they have been found to have committed,and take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent Company has discriminated with regardto the hire and tenure of employment of William G. O'Toole, thereby encouragingmembership in a labor organization, and interfering with, restraining, and coerc-ing employees in the exercise of the rights guaranteed in Section 7 of the, Act.It has further been found that the Respondent Union has attempted to cause andhas caused the said Company to discriminate in regard to the hire and tenure ofemployment of said O'Toole, thereby restraining and coercing employees in theexercise of, or failure to exercise, the rights guaranteed by Section 7. It has alsobeen found that O'Toole voluntarily terminated his employment on the project, onApril 15, 1950, after having been reinstated by the Company, and that, at the timeof the hearing, he was in the employ of the Company, apparently in the samecapacity in which he had been employed at the time of the original discriminationagainst him. It is, therefore, unnecessary to recommend that the Company offerhim reinstatement to his former or substantially equivalent position.Since it has been found, however, that the Respondents are jointly andseverally responsible for such discrimination as he suffered, it will be recom-mended that the said Respondents, jointly and severally, make said WilliamG. O'Toole whole for any loss of earnings suffered by him by reason of saiddiscrimination, by payment to him of a sum of money equal to that which hetwould normally have earned as wages in the Respondent Company's employfrom March 15, 1950, the date of the original discrimination against him,toApril 3, 1950, the date on which he was reinstated to his employmentwith said Company.O'Toole was. again laid off or suspended, however, onApril 4, but worked 2 days during that week, and 5 days the following week.Although he was employed as a laborer during this period rather than a pipefitter,he was paid at the pipe-fitter's rate of pay, and, thus, suffered no lossof pay for, the period he was actually employed. It appears, however, that,because of the discrimination against him, he worked only a portion of theperiod between April 3, 1950, the date of his reinstatement, and April 15, 1950,when he voluntarily terminated his employment. It will, therefore, be recom-mended that he also be made whole for any loss of earnings he may have suf-fered by reason of said discrimination (luring the period from April 3, 1950, toApril 15, 1950,29 less his net earnings during each of said periods 30 In accordancewith the Board's present policy, loss of pay shall be computed as provided inF.W. Woolworth Company,90 NLRB 289, and, as directed therein, the Respond-ent Company shall, upon request, make, available to the Board and its agents4the date of the completion of the project in September 1950. Since it has been foundthat O'Toole voluntarily terminated his employment on April 15, 1950, the contentionis rejected.10Crossett Lumber Company,8NLRB 440, 491, 498;Republic Steel Corporation v.N. L.R. B., 311 U. S.7 ; Gullett Gin Co., Inc. v. N. L. R. B.,340 U. S. 361. ENGINEERS LIMITED PIPELINE COMPANY195all records pertinent to the determination of the amount of back pay due O'Toole.The illegal activities in which the Respondents have engaged,including thediscriminatory treatment of O'Toole,strike at the primary objectives of the.Act, and manifest a purpose to defeat employees in the exercise of the rightsguaranteed thereunder.The unfair labor practices which the Respondentshave committed are persuasively related to other unfair labor,practices pro-scribed by the Act.The undersigned is convinced that danger of the commis-sion of such practices in the future is to be anticipated from the Respondents'conduct in the past, and that the preventive purpose of the Act will be frustratedunless this recommended order is made coextensive with the threat.In orderto make effective the interdependent guarantees of Section 7, and thus effectuatethe policies of the Act,itwill also be recommended that the Respondents ceaseand desist from infringing in any manner upon the rights of employees guaran-teed by the Act."Upon the basis of the foregoing findings of fact, and upon the entire recordin these cases,the undersigned makes the following:CONCLUSIONS OF LAW1.United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada,Local Union No. 598, AFL,is a labor organization within the meaning of Section 2(5) of the Act.2.By entering into and enforcing the unlawful oral contract or understand-ing of March 5, 1950,and by discriminating in regard to the hire and tenureof employment of William G. O'Toole, thereby encouraging membership in theRespondent Union, the Respondent Company has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By the foregoing discrimination,and by interfering with, restraining, andcoercing employees in the exercise of the rights guaranteed in Section 7 of theAct, the Respondent Company has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.4.By attempting to cause, and causing the Respondent Company to discrim-inate in regard to the hire and tenure of employment of William G. O'Toole,in violation of Section 8 (a) (3) of the Act, the Respondent Union has engagedin and is engaging in unfair labor practices within the meaning of Section 8(b) (2) of the Act.5.By restraining and coercing employees in the exercise of the rights guar-anteed in Section 7 of the Act,the Respondent Union has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (b) (1)(A) of the Act.-6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act;7.The Respondents have not, except to the extent found above,otherwiseengaged in unfair labor practices,or violated the Act.[Recommended Order omitted from publication in this volume.]31ChildsCompany,et al.,93 NLRB 291;May Department Stores v. N. L.R. B., 320U. S. 376;N. L. R.B. v. Entwistle Manufacturing Co.,120 F. 2d 532 (C. A. 4).9 619 74-52-VVol. 95-14